Exhibit 10.3

 



 [ex10-3_001.jpg] CONFIDENTIAL

 

Confidential Offer Letter For
Vered Bisker-Leib

 

November 28, 2017

 

Dear Vered:

 

We are very pleased to offer you full time, permanent employment with Compass
Therapeutics LLC (“Compass”) as Chief Business Officer (CBO), under the
following terms. You will report directly to Co-founder and Chief Executive
Officer, Thomas Schuetz. Your responsibilities will include oversight of all
Business Development actitivites.

 

Start Date: Your start date will be December 1, 2017 or a date mutually agreed
upon by you and Compass, including earlier if existing arrangements allow.

 

Base Salary: Your base salary will be equivalent to $325,000.00 annually which
will be paid in semi-monthly installments of $13,541.66. You are also eligible
for a target bonus opportunity of 33% based on achievement of company and
individual goals. Bonus payments will be made in March following the completion
of the performance year and you must be employed at Compass Therapeutics LLC at
the time of payment. All payments will be subject to deductions for taxes and
other withholdings as required by law or the policies of the company.

 

Profits Interests: Upon starting your employment, you will be granted 1,500,000
profits interest Common Units in Compass. 25% of these shares will vest on the
first anniversary of your employment and the remaining shares will vest monthly
over the following 36 months (months 13-48) at a rate of 1/36 per month. Upon
completion of a board-approved “first major deal,” you will be granted 500,000
additional profits interest Common Units. The vesting schedule will be the same:
25% of these shares will vest on the first anniversary of the deal and the
remaining shares will vest monthly over the following 36 months (months 13-48)
at a rate of 1/36 per month.

 

401(k): You are eligible to participate in Compass’s Traditional 401(k) or Roth
401(k) programs which do not presently include a company match. The company, may
at times, and with Board of Directors approval, make a discretionary
contribution into the 401(k) program.

 

Time Off: Compass allows employees to take time off as needed, with manager
approval. For the remainder of 2017, Compass will be closed from December
23th-January 1st, 2018.

 

Benefits: Compass offers health, dental, vision and life insurance. You are
eligible for Compass’ standard medical coverage as defined in the Compass
Therapeutics Explanation of Healthcare Benefits. Compass subsidizes a
significant portion of premiums, deductibles, and out-of-pocket maximums. As of
the date hereof, Compass subsidizes 90% in premiums, deductibles and
out-of-pocket maximums associated with medical coverage and 90% of premiums for
dental and vision coverage.

 

Compass also offers commuter and cell phone reimbursement programs in addition
to enrollment in a Flexible Spending Account (FSA), which allows you to put
aside pre-tax income for unreimbursed medical, dental, vision and dependent care
expenses.

 

As is true for all Compass employees, your employment with Compass will be “at
will”, meaning that either you or Compass may terminate your employment at any
time for any reason.

 



 

 

 

 [ex10-3_001.jpg] CONFIDENTIAL

 

This offer of employment is contingent on a background check and your signing of
Compass’ employee confidentiality, non-compete and non-solicitation agreement.
You will also be required to submit documentation that establishes your identity
and employment eligibility in accordance with the US Immigration and
Naturalization requirements. If there are any other agreements of any type that
you are aware of which may impact or limit your ability to perform your job at
Compass, please let us know as soon as possible.

 

If you would like to accept this offer please sign and return the letter and the
enclosed agreement by the end of day on December 1,2017 to
sara.mannle@compasstherapeutics.com

 

We look forward to having you as part of the Compass team.

 

Sincerely,

 

/s/ Thomas Schuetz       Thomas Schuetz, MD, PhD   Co-founder and Chief
Executive Officer       AGREED TO:       /s/ Vered Bisker-Leib   Vered
Bisker-Leib       November 28th, 2017   Date  

 

 

 



 

